
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2174
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 175 South Monroe Street in Tiffin, Ohio, as
		  the Paul E. Gillmor Post Office Building.
	
	
		1.Paul E. Gillmor Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 175 South Monroe Street in Tiffin, Ohio, shall be known and
			 designated as the Paul E. Gillmor Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Paul E.
			 Gillmor Post Office Building.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
